Citation Nr: 0619352	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  99-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for a duodenal ulcer, with postoperative residuals of a 
gastrectomy, removal of a benign gastric polyp, chronic 
gastritis, and a healed scar from August 1, 1997, to November 
9, 1999.

2.  Entitlement to an initial rating in excess of 40 percent 
for a duodenal ulcer, with postoperative residuals of a 
gastrectomy, removal of a benign gastric polyp, chronic 
gastritis, and a healed scar from November 10, 1999.

3.  Entitlement to additional compensation on the basis of 
one or more dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1967 and from January 1972 to July 1997.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2005, at which time the issue of the 
initial rating to be assigned for the veteran's service-
connected duodenal ulcer disease from August 1, 1997, was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, through the 
VA's Appeals Management Center (AMC) for additional 
development.  On remand, the AMC by rating action in December 
2005 increased the rating assigned for the disability at 
issue from 0 percent to 40 percent, effective from November 
10, 1999.  As a result, the issues identified on the title 
page of this decision have been recharacterized to reflect 
the AMC's most recent action.  

The issue of the veteran's entitlement to additional VA 
compensation for one or more dependents is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC, pursuant to the holding in Manlincon v. West, 
12 Vet.App. 239 (1999).  


FINDINGS OF FACT

1.  From August 1, 1997, to November 9, 1999, the disability 
picture presented with respect to the veteran's service-
connected duodenal ulcer more nearly approximates the 
criteria for a rating on the basis of continuous mild 
manifestations of a postgastrectomy syndrome, with no greater 
level of impairment being shown.

2.  From November 10, 1997, not more than a moderately severe 
duodenal ulcer is demonstrated, without indications of pain 
only partially relived by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, anemia, definite 
impairment of health, severe hemorrhages, large ulcerated or 
eroded areas of the duodenum, nausea, sweating, circulatory 
disturbance after meals, diarrhea, or malnutrition.

3.  There is no showing that the disability at issue has 
necessitated frequent periods of hospitalization or resulted 
in a marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent, but none greater, for a duodenal ulcer, with 
postoperative residuals of a gastrectomy, removal of a benign 
gastric polyp, chronic gastritis, and a healed scar, for the 
period from August 1, 1997, to November 9, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305-7307-7308 
(2005).

2.  The criteria for the assignment of an initial rating in 
excess of 40 percent for a duodenal ulcer, with postoperative 
residuals of a gastrectomy, removal of a benign gastric 
polyp, chronic gastritis, and a healed scar, from November 
10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7305-7307-7308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board most 
recently in July 2005.  All of the actions previously sought 
by the Board through its prior development request as to the 
matters herein addressed appear to have been completed in 
full, as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the AMC in January 2004 and September 2005, 
and although such notice does not fully meet the elements 
identified in Dingess/Hartman, it is noted that neither the 
appellant-veteran, nor his representative, challenges the 
timing or sufficiency of any requisite notice.  In the 
absence of any objection, and in light of the nature of the 
questions herein presented and the facts of this case, it is 
determined that prejudice would not result to the veteran 
were the Board to enter final decisions as to the claims for 
benefits herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, all available service medical records 
of the veteran have been obtained and made a part of the 
claims folder, and all pertinent examination and treatment 
records have been obtained and made a part of the veteran's 
claims folder to the extent that such records have been 
adequately identified or are otherwise available.  It is also 
shown that the veteran has been afforded one or more VA 
medical examinations during the course of the instant appeal 
and no further VA medical evaluation is shown to be warranted 
under the facts of this case.  See 38 C.F.R. § 3.159(c).  In 
light of the foregoing, it is found that VA has satisfied its 
duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a duodenal ulcer, with postoperative 
residuals of a gastrectomy, removal of a benign gastric 
polyp, chronic gastritis, and a healed scar was established 
by AMC action in September 2004.  At that time, a 0 percent 
evaluation was assigned therefor under DC 7307-7305, 
effective from August 1, 1997.  By rating action in December 
2005, the initial rating was increased from 0 percent to 40 
percent, effective from November 10, 1999, under DC 7307-
7305; no change in the previously assigned rating for the 
period prior thereto was effectuated.  

Given the fact that the veteran timely filed a notice of 
disagreement in September 2004 with the initial rating 
assigned, the holding in Fenderson v. West, 12 Vet.App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.  
Hence, there are presented two questions for review, that of 
entitlement to an initial rating in excess of 0 percent prior 
to November 10, 1999, and also that of entitlement to an 
initial rating in excess of 40 percent from November 10, 
1999.  

Under DC 7305, a 20 percent rating is assigned for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times year averaging ten days in duration; or with 
continuous moderate manifestations.  The 40 percent 
evaluation requires a moderately severe duodenal ulcer with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain that is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss, productive of definite impairment 
of health.  

Under DC 7307, a 10 percent evaluation is warranted for 
chronic hypertrophic gastritis where small nodular lesions 
eroded and symptoms are shown.  A 30 percent evaluation is 
warranted for chronic hypertrophic gastritis where multiple 
small eroded or ulcerated areas are shown, with symptoms.  A 
60 percent evaluation is warranted where severe hemorrhages, 
or large ulcerated or eroded areas are shown.  

DC 7308 offers ratings up to 60 percent for  a 
postgastrectomy syndrome.  A mild postgastrectomy syndrome 
with infrequent episodes of epigastric distress and 
characteristic mild circulatory symptoms or continuous mild 
manifestations warrants a 20 percent rating.  A 40 percent 
evaluation requires a moderate postgastrectomy syndrome with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals than are 
characteristic of a severe syndrome, but with diarrhea and 
weight loss.  A 60 percent evaluation requires a severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.

Finally, DC 7348 pertains to vagotomy with pyloroplasty or 
gastroenterostomy and provides for the assignment of a 20 
percent rating for a recurrent ulcer with incomplete 
vagotomy.  A 30 percent rating is assignable for symptoms and 
a confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  The 40 percent evaluation necessitates 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other. Instead, a single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases, 
which are not herein at issue.  See 66 Fed. Reg. 29,486-
29,489 (2001) (codified at 38 C.F.R. § 4.114 (2004)).  DCs 
7305, 7307, 7308, and 7348 were not directly changed by such 
revisions.  

Under both the old and new rating criteria, weight loss is a 
criterion for evaluation.  In July 2001, however, 38 C.F.R. 
§ 4.112 was revised, which impacts the DCs herein under 
consideration.  Under 38 C.F.R. § 4.112, effective prior to 
July 2, 2001, minor weight loss or greater weight losses of 
brief duration were not considered to be of importance.  The 
revised version of § 4.112, effective July 2, 2001, adds 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" to be used in 
DCs found under 38 C.F.R. § 4.114. 

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2005).

For the period prior to November 10, 1999, the record, though 
sparse in detailed clinical findings, permits the assignment 
of a 20 percent rating, but none greater, on the basis of 
continuous mild manifestations of a postgastrectomy syndrome 
under DC 7308.  On the occasion of the initial postservice VA 
medical examination in November 1997, which was conducted 
without the benefit of medical records, the veteran reported 
that he was experiencing diarrhea after every meal and that, 
over the previous year, he had lost 15 pounds in body weight.  
He denied manifestations involving weak spells, night sweats, 
and other symptoms typical of a dumping syndrome.  Clinical 
evaluation was otherwise remarkable for a well healed 
surgical scar in the midline of the upper abdomen.  The 
pertinent diagnosis was of postoperative residuals of a 
peptic ulcer.   

The veteran should not be penalized for the VA's failure to 
undertake its November 1997 evaluation of him without the 
benefit of his medical records and presumably his claims 
folder.  Weight loss is a significant factor in the 
evaluation of the degree of disablement, including the 
residuals of the veteran's inservice gastrectomy, and such 
was indicated on the November 1997 evaluation.  Also, given 
that the record does not otherwise contradict the veteran's 
then contemporaneous statement that he was experiencing 
frequent diarrhea, but without confirmation of persistent 
diarrhea, it is found that the disability picture presented 
more nearly approximates the criteria for a 20 percent 
rating, but none greater, on the basis of continuous mild 
manifestations of a postgastrectomy syndrome for the period 
prior to November 10, 1999.  No basis is found for the 
assignment of a rating in excess of 20 percent under DCs 
7305, 7307, 7308, 7348, or other DC.  Fenderson.

In December 2003, the veteran underwent an upper endoscopy 
and colonoscopy, findings from which showed a gastric polyp, 
normal appearing Billroth I anastomosis, and diverticulosis.  
On a VA medical examination in February 2004, the veteran 
complained of intermittent epigastric and substernal 
discomfort.  He denied vomiting, hematemesis, melena, 
circulatory disturbance after meals, hypoglycemic reactions, 
diarrhea, or constipation.  Clinical inspection revealed a 
midline supraumbilical scar that was well healed; the 
veteran's weight was found to be stable and no signs of 
anemia were found.  No pain or tenderness was noted.  Further 
VA examination in November 2005 disclosed the existence of 
postprandial hypoglycemia and a B12 deficiency, secondary to 
the earlier gastric resection.  
Also present were chronic gastritis and reflux of bile 
causing significant heartburn and substernal distress.  The 
veteran's weight was found by the examiner to be stable, but 
on the low side, although he was not found to be 
malnourished.  Vomiting, hematemesis, melena, diarrhea, 
anemia, or constipation was not shown.  Pain and tenderness 
of the abdomen were likewise absent.  

For the period on and after November 10, 1999, there is not 
shown to be present a severe duodenal ulcer with pain only 
partially relived by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of a definite impairment of 
health.  Moreover, evidence of gastritis with severe 
hemorrhages or large ulcerated or eroded areas is lacking, 
and there is otherwise no showing of a severe postgastrectomy 
syndrome with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  That being the case, there is no 
basis for the assignment of a schedular evaluation in excess 
of 40 percent on or after November 10, 1999.  Fenderson.  

As for both periods, it is not demonstrated that the disorder 
in question, alone, has required frequent periods of 
hospitalization for treatment or has resulted in a marked 
interference with employment, such that an initial evaluation 
of increased disability might be for assignment on the basis 
of extraschedular criteria.  To that extent, the veteran's 
contentions to the contrary are uncorroborated.  


ORDER

An initial 20 percent rating, but none greater, for a 
duodenal ulcer, with postoperative residuals of a 
gastrectomy, removal of a benign gastric polyp, chronic 
gastritis, and a healed scar from August 1, 1997, to November 
9, 1999, is granted, subject to those provisions governing 
the payment of monetary benefits.  

An initial rating in excess of 40 percent for a duodenal 
ulcer, with postoperative residuals of a gastrectomy, removal 
of a benign gastric polyp, chronic gastritis, and a healed 
scar from November 10, 1999, is denied.  


REMAND

By its rating action in December 2005, the AMC advised the 
veteran of the award of increased compensation based on its 
assignment of an increased evaluation for his service-
connected duodenal ulcer, including the fact that the amount 
of the award was based on the rate for a single veteran 
without dependents.  In response, the veteran challenged the 
amount of the award on the basis that he was not being paid 
for his dependent children.  As a timely notice of 
disagreement was received, and inasmuch as a statement of the 
case is not shown to have been issued to date as to that 
matter, remand is required in accordance with the holding in 
Manlincon.  



Accordingly, this matter is REMANDED for the following 
action:

The veteran must be furnished with a 
statement of the case regarding the 
appeal he initiated with respect to the 
issue of his entitlement to additional VA 
compensation for one or more dependents.  
The veteran is hereby advised that, 
following the issuance of the statement 
of the case, his appeal will continue 
only if he timely perfects his appeal by 
the filing of a substantive appeal within 
prescribed time limits.  This generally 
is accomplished by the filing of a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, within one year of the date of 
the notice of adverse action or, if 
beyond that one year period, then within 
60 days of the date of issuance of the 
statement of the case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.  



______________________________________________ 
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs 
 

